Citation Nr: 1017043	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  07-24 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating greater than 10 
percent for bilateral pes planus.

2.  Entitlement to a disability rating greater than 10 
percent for a left knee disorder prior to May 12, 2009, and 
in excess of 10 percent for patellofemoral pain syndrome and 
10 percent for instability due to a torn anterior cruciate 
ligament beginning May 12, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1990 to November 
1991.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision in May 2007 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which continued a 10 percent disability rating 
for bilateral pes planus and a 10 percent disability rating 
for patellofemoral pain syndrome in the left knee.  A 
subsequent rating decision in June 2009 granted a separate 10 
percent disability rating for instability of the left knee 
due to a tear of the anterior cruciate ligament, and assigned 
an effective date of May 12, 2009.  The Veteran's appeal for 
a higher rating prior to and beginning May 12, 2009 are 
before the Board pursuant to AB v. Brown, 6 Vet. App. 35 
(1993).
  
In May 2009, the Veteran testified at a formal hearing before 
a Decision Review Officer at the RO.  A transcript of this 
proceeding is associated with the claims file.  In February 
2010, the Veteran testified at a Travel Board hearing before 
the undersigned Acting Veterans Law Judge.  A transcript of 
that proceeding is also associated with the claims file.

Previously, the Veteran had initiated an appeal of the May 
2007 rating decision with regard to continuing a 10 percent 
disability rating for lumbosacral strain.  An increased 
disability rating of 40 percent for lumbosacral strain was 
granted in a June 2009 rating decision.  In correspondence 
received in January 2010, the Veteran indicated he was 
satisfied with the higher rating and discontinued his appeal 
regarding that issue.




FINDINGS OF FACT

1.  The Veteran's bilateral pes planus has been characterized 
by accentuated pain on manipulation and use, swelling on use, 
and findings of joint arthrosis on magnetic resonance imaging 
(MRI).  Pronounced flatfoot, with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement, and severe spasm of the tendo achillis on 
manipulation, unimproved by orthopedic shoes or appliances, 
have not been shown.

2.  Both prior to and beginning May 12, 2009, the Veteran's 
left knee disorder has been characterized by chronic pain and 
swelling on motion and slight lateral instability due to a 
torn anterior cruciate ligament.  Dislocation of the 
semilunar cartilage, moderate lateral instability, and 
limitation of flexion or extension have not been shown.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent disability rating for 
bilateral pes planus have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5273 (2009).

2.  The criteria for a disability rating in excess of 10 
percent for patellofemoral pain syndrome of the left knee 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5024 (2009).

3.  The criteria for a separate 10 percent disability rating 
for slight lateral instability of the left knee due to a torn 
anterior cruciate ligament as of January 5, 2007, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks an increase in the disability ratings 
assigned for his bilateral pes planus and left knee 
disorders.  With respect to the left knee disorders, the 
Board notes that the RO assigned a separate rating for 
instability of the left knee resulting from a torn anterior 
cruciate ligament with an assigned effective date of May 12, 
2009.  The Board will consider the proper ratings to be 
assigned for the entire appeals period and the application of 
the rating schedule with respect to both ratings assigned to 
the left knee in the decision set forth below.  

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  The governing regulations provide that the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating. 
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim. Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 must be 
considered.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The basis of disability evaluation is the ability of the body 
as a whole or of a system or organ of the body to function 
under the ordinary conditions of daily, life including 
employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  With respect to joints, in particular, the 
factors of disability reside in reductions of normal 
excursion of movements in different planes.  Inquiry will be 
directed to more or less than normal movement, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse.  38 
C.F.R. § 4.45. 

Analysis

        1.  Bilateral Pes Planus

Service treatment records show that the Veteran was diagnosed 
and treated for bilateral pes planus in June 1991.  By rating 
decision dated in June 1992 the RO granted service connection 
for bilateral pes planus and assigned a noncompensable 
disability rating effective November 6, 1991, the day after 
the Veteran's discharge from military service.  The Veteran 
submitted a claim for an increased rating for his bilateral 
pes planus in November 2003 and by rating decision dated in 
March 2004 the RO increased the disability rating for the 
Veteran's bilateral pes planus from noncompensable to 10 
percent disabling.  The Veteran submitted a subsequent claim 
for an increased rating in January 2007 and the RO continued 
the 10 percent disability rating assigned by rating decision 
dated in May 2007.  

The Veteran's bilateral pes planus is currently rated under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5276 which provides 
ratings for acquired flatfoot (pes planus).  Under DC 5276 
moderate flatfoot with weight-bearing line over or medial to 
the great toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet, bilateral or unilateral, is 
rated 10 percent disabling.  Severe flatfoot, with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities, is rated 20 
percent disabling for unilateral disability, and 30 percent 
disabling for bilateral disability.  Pronounced flatfoot, 
with marked pronation, extreme tenderness of plantar surfaces 
of the feet, marked inward displacement, and severe spasm of 
the tendo achillis on manipulation that is not improved by 
orthopedic shoes or appliances is rated 30 percent disabling 
for unilateral disability, and 50 percent disabling for 
bilateral disability.  38 C.F.R. § 4.71a. 

The Veteran was afforded a VA examination in March 2007.  
During this examination, the Veteran reported continued foot 
pain which was 5 out of 10 in severity, increasing to 7 or 8 
with activity, and aggravated by walking a block, standing 30 
minutes, or lifting over 20 pounds.  He wore inserts in his 
tennis shoes which helped with the complaints of pain and 
burning of his feet.  There was no weakness or fatigability.  
On physical examination, his feet showed bilateral moderate 
loss of the arch with Grade 2 pes planus.  On the right, 
there was no tenderness of the Achilles tenderness or ankle, 
although there was tenderness about the medial part of the 
arch.  There were no calluses or ulcerations on the ventral 
surface of the right foot.  On the left, there was tenderness 
of the Achilles tendon and of the medial arch.  There were no 
calluses or ulcerations of the left foot.  Standing showed 
moderate pes planus, Grade 3, of the left foot.  The examiner 
noted slight edema, but no weakness or instability.  There 
was painful motion with manipulation of the left foot, as 
well as tenderness of the left ankle and left Achilles 
tendon.  Additional limitation of range of motion with 
repetitive motion was not shown and additional limitation of 
motion with flare-up was not described.

MRI reports dated in March 2007 showed minimal unexplained 
ankle joint effusion on the right foot with minimal or no 
significant subtalar joint arthrosis.  Small lateral joint 
marginal bony osteophytes were shown, but they did not 
bridge.  On the left foot, small unexplained ankle joint 
effusion was also seen, as was moderate subtalar joint 
arthrosis with central to lateral subchondral bony sclerosis 
and cortical bony thickening.  Prominent laterally extending 
marginal bony osteophytes with suggested bridging fibrous or 
calcific coalition was also seen in the left foot.  There was 
no bony contusion, compression, or fracture of either foot, 
and visualized tendons and ligaments were unremarkable in 
appearance.

A June 2008 private treatment report from Dr. J.S.E. (an 
orthopedist) showed complaints of bilateral foot and ankle 
pain.  Dr. J.S.E. noted that the Veteran's job as a 
chiropractor required a lot of bending, stooping, squatting, 
and lifting, and that his pain prevented him from functioning 
at maximum capacity.  Dr. J.S.E. also noted that April 2007 
MRIs of the feet showed a moderate amount of subtalar joint 
arthrosis in the left foot and joint effusion but no 
significant subtalar arthrosis in the right foot.

A private examination report from Dr. J.E.L also dated in May 
2009 shows complaints of pain in both feet.  Clinical 
examination showed definite pes planus with calcaneal valgus 
which was accentuated when the Veteran walked, as well as 
marked tenderness on palpation in the subtalar joint 
bilaterally and almost no subtalar joint motion.  

The Veteran was afforded another VA examination in June 2009.  
During this examination, the Veteran complained of continued 
pain in both feet, left greater than right, calluses, burning 
pain on the surfaces of both feet and some pain in the 
metatarsal heads. He did not complain of weakness or 
fatigability of the feet and did not use any corrective 
devices or wear special shoes.  He had used inserts which 
were not helpful, and he took Etodolac which did not give him 
any relief.  On physical examination, his right foot showed a 
tender third metatarsal head and a small medial callus of the 
great toe interphalangeal joint.  No other calluses were 
noted on the right foot and it was nontender to manipulation.  
On the left foot there was tenderness of the third, fourth, 
and fifth metatarsal heads, but no calluses.  There was 
tenderness with mid foot manipulation and manipulation of the 
subtalar joint.  On standing there was moderate pes planus of 
both feet and mild valgus of both heels.  There was no edema 
of either foot or ankle and no instability.  

During the May 2009 hearing before the Decision Review 
Officer, the Veteran testified that he experienced increased 
pain and swelling in his feet throughout the day which went 
away at night.  He also stated that he had calluses on the 
toes of both feet and excessive fatigue after prolonged 
standing or walking.  

During the February 2010 Travel Board hearing, the Veteran 
testified that his ankles and feet swell and ache during the 
course of the day and sometimes feel as if they will break 
right in half.  He stated that he wore orthopedic shoes with 
commercial inserts in them, and took pain medication which 
was not effective in relieving the burning pain in his feet.  
He reported that he was developing hard calluses on his feet.  
He testified that his employer made accommodations for his 
disabilities by allowing him to take short rest breaks during 
the day.  He reported missing work sometimes twice a month as 
a result of his problems. 

Based on a review of the evidence the Board finds that while 
the Veteran's symptoms are more pronounced in the left foot, 
as the disability itself is bilateral in nature, the entire 
disability picture more closely approximates one of severe 
bilateral pes planus.  As above, a 30 percent rating is 
warranted where there is evidence of severe bilateral 
flatfoot, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities.  On both private and VA examinations, the 
Veteran exhibited pain on manipulation and swelling in both 
feet, and he has testified of pain and swelling on use.  In 
addition, MRIs of his feet have shown subtalar joint 
arthrosis.  The Board notes that although not all of the 
findings associated with severe pes planus are shown, the 
presence of two of the four criteria along with significant 
MRI findings and the benefit-of-the-doubt standard of proof 
warrant an increased rating in this instance.  In light of 
the evidence set forth above, the Board finds that a 
disability rating of 30 percent should be assigned for the 
Veteran's bilateral pes planus.

A higher disability rating of 50 percent for bilateral 
pronounced pes planus is not warranted as marked pronation, 
extreme tenderness of the plantar surfaces of the feet, 
marked inward displacement, and severe spasm of the tendo 
achilis on manipulation are not shown.  Moreover, as the 
criteria for a 30 percent rating for bilateral pes planus are 
only approximated, and not fully satisfied, entitlement to a 
still higher rating is not shown. 

        2.  Left Knee Disorder

Service treatment records show that the Veteran was diagnosed 
and treated for tendonitis of the left knee from June 1990 to 
September 1990.  He was subsequently diagnosed with 
patellofemoral pain syndrome after an injury to the left knee 
in February 1991.  By rating decision dated in March 2005 the 
RO granted service connection for tendonitis of the left knee 
and assigned a 10 percent disability rating effective 
November 7, 2003, the day of the Veteran's claim for service 
connection.  The Veteran submitted a claim for an increased 
rating for his left knee disorder on January 5, 2007 and the 
RO continued the 10 percent disability rating assigned by 
rating decision dated in May 2007.  A separate 10 percent 
disability rating for instability of the left knee was later 
assigned under DC 5257, effective May 12, 2009.

There are two periods of time at issue here: from January 5, 
2007 to May 12, 2009, when the Veteran's left knee disorder 
was evaluated as 10 percent disabling under one diagnostic 
code; and from May 12, 2009 to the present, while the Veteran 
was in receipt of two separate 10 percent ratings for his 
left knee disorder under two separate diagnostic codes.  The 
Board will consider the proper evaluation to be assigned for 
both time periods.  See Hart, 21 Vet. App. at 505.  

The Veteran's left knee disorder is currently rated under 
38 C.F.R. § 4.71a, DC 5024, which provides ratings for 
tenosynovitis, and under 38 C.F.R. § 4.71a, DC 5257, which 
provides ratings for recurrent subluxation or lateral 
instability.  Under DC 5024, tenosynovitis is rated using DC 
5003 for degenerative arthritis, which assigns a 10 percent 
rating when the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate DC.  
DC 5257 assigns a 10 percent rating for either slight 
recurrent subluxation or slight lateral instability.  The 
criteria for a 20 percent rating are either moderate 
recurrent subluxation or moderate lateral instability.

Other applicable DCs are DCs 5258, 5260, and 5261.  DC 5258 
provides a 20 percent rating for dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint.  Limitation of motion of the knee is 
rated under either DC 5260 (limitation of flexion) or DC 5261 
(limitation of extension).  Under DC 5260, flexion limited to 
45 degrees is 10 percent disabling and flexion limited to 30 
degrees is 20 percent disabling.  Under DC 5261, extension 
limited to 10 degrees is 10 percent disabling, extension 
limited to 15 degrees is 20 percent disabling.  Separate 
ratings may be assigned for limitation of flexion and 
extension. 

The Veteran was afforded a VA examination in March 2007.  
During this examination, the Veteran reported chronic knee 
pain, 5 out of 10 in severity at rest, rising to 8 out of 10 
in severity with activity.  Standing for longer than 30 
minutes, walking one block, driving for more than one hour, 
and lifting more than 20 pounds aggravated the pain.  On 
physical examination, the ranges of motion of the left knee 
were reported as from 0 to 130 degrees, with superior and 
medial tenderness.  There was slight crepitus with flexion 
and no laxity.  Range of motion was not additionally limited 
with repetitive movement and no additional limitation during 
flare-up was described.  The examiner reported no instability 
of either knee, no use of assistive devices, no weakness, 
fatigability, or incoordination, merely painful motion of the 
knee.

An MRI report of the left knee dated in April 2007 showed 
small joint effusion, along with an abnormal anterior 
cruciate ligament with areas of inner substance tearing and 
few remaining fibers.  An advanced degree of intrasubstance 
tearing was suspected superiorly.  

A June 2008 private treatment report from Dr. J.S.E. showed 
complaints of continuing pain and weakness in the knee.  Dr. 
J.S.E. noted that the Veteran's job as a chiropractor 
required a lot of bending, stooping, squatting, and lifting, 
and that his pain prevented him from functioning at maximum 
capacity.  On physical examination, he exhibited range of 
motion in his left knee of 0 to 120 degrees, with tenderness 
over the medial joint line, as well as positive McMurray's 
and Apley's tests with a slightly positive anterior drawer's 
sign and a negative posterior drawer's sign.  He had 
tenderness over the arches of the feet and the mid foot 
region, but no significant swelling or open lesions.  An MRI 
from April 2007 was reviewed, which showed a torn anterior 
cruciate ligament with a small joint effusion.  

A May 2009 private treatment report from Dr. J.E.L., the 
Veteran's treating orthopedist, showed complaints of pain in 
the left knee.  Clinical examination showed effusion, 
tenderness over the medial joint line on palpation, a 
positive Apley's test, and a negative McMurray's test.  There 
was normal range of motion but an unstable anterior cruciate 
ligament with a positive Lachman's test.  The provider 
prescribed a Bledsoe brace for the Veteran's unstable knee.

The Veteran was afforded a VA examination in June 2009.  
During this examination, the Veteran reported complained of 
continued chronic left knee pain along with tingling and 
itching with occasional give way, swelling, and popping, but 
no locking.  On physical examination, the left knee showed no 
effusion, although there was tenderness at the inferior pole 
of the patella, the medial joint line, and anterolaterally.  
The knee was stable to varus and valgus stress and anterior 
drawer and Lachman's tests were negative.  There was crepitus 
of the lateral patella with repetitive motion, but no pain, 
loss of motion, weakness, fatigability, or incoordination.  
Active and passive ranges of motion were pain free from 0 to 
120 degrees.

During the May 2009 hearing before the Decision Review 
Officer, the Veteran testified that two separate orthopedic 
doctors had confirmed the April 2007 MRI findings of a torn 
anterior cruciate ligament and had recommended a Bledsoe 
brace.  He reported experiencing popping and clicking in his 
knee as well as pain and tingling on motion and stated that 
he had to sit and rest during the day at work due to pain and 
fatigue in the knee.

In a written statement submitted January 2010, Dr. J.E.L., 
the Veteran's treating orthopedist, commented on the VA 
examination findings and stated that he had retested the 
Veteran and found a positive anterior drawer's test, not to 
the level of a complete anterior cruciate ligament tear, but 
indicative of a second or third degree tearing.  

During the February 2010 Travel Board hearing, the Veteran 
testified his left knee felt weak, like it was going to 
buckle and actually would buckle when going up or down stairs 
to the point that he had almost fallen.  His private 
physician had prescribed a heavy duty knee brace with hinges 
on it, which he used at work and at other times when he was 
concerned about give-way weakness.  He testified that his 
employer made accommodations for his disabilities by allowing 
him to take short rest breaks during the day.  He reported 
missing work sometimes twice a month as a result of his 
problems. 

In light of the evidence set forth above, a disability rating 
in excess of 10 percent for tenosynovitis of the left knee is 
not warranted.  Such a rating would require a showing of 
limitation of motion to either 30 degrees of flexion or 15 
degrees of extension, or both, and all examinations have 
shown full range of motion in the Veteran's left knee, albeit 
with pain which is compensated by the current 10 percent 
rating.  In addition, dislocation of the semilunar cartilage, 
which is afforded a 20 percent rating, has not been shown.

However, slight lateral instability of the left knee due to a 
torn anterior cruciate ligament has been shown throughout the 
appeals period.  Slight instability has been shown on private 
orthopedic examinations and MRI findings in April 2007, a 
mere three months after the Veteran sought an increased 
ratings, show the ligament injury.  In addition, the Veteran 
has testified that he experiences slight instability in his 
knee.  It is logical to presume, especially in light of the 
benefit-of-the-doubt standard of proof, that the instability 
in his knee resulting from the torn ligament shown on MRI has 
been present since the date of the increased rating claim.  
Therefore, the Board finds that the separate 10 percent 
rating for this disability should be granted with an 
effective date of January 5, 2007, the date of the Veteran's 
claim.

The evidence does not support a higher (20 percent) rating 
for instability of the left knee, as the examination findings 
of instability are inconsistent and the Veteran's private 
orthopedist has stated these are consistent with a second or 
third degree tear.  In addition, although the Veteran has 
testified to give-way weakness in the knee, it has not 
actually caused him to fall, which supports the assigned 
rating of slight lateral instability rather than an increased 
rating for moderate lateral instability.

Extraschedular Consideration

Although the Board is precluded by regulation from assigning 
extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for a 
service-connected disability is inadequate.  There must be a 
comparison between the level of severity and symptomatology 
of the service-connected disability with the established 
criteria.

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the evidence of record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1).  There has 
been no showing that the Veteran's service-connected pes 
planus and left knee disabilities have resulted in marked 
interference with his employment or necessitated frequent 
periods of hospitalization beyond that contemplated by the 
respective rating criteria; therefore, the assigned schedular 
ratings are adequate.  Consequently, referral for 
extraschedular consideration is not required under 38 C.F.R. 
§ 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008).



Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary (1) notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment; (2) provide examples of the types of 
medical and lay evidence that may be obtained or requested; 
(3) and further notify the claimant that "should an increase 
in disability be found, a disability rating will be 
determined by applying relevant [Diagnostic Codes]," and 
that the range of disability applied may be between 0% and 
100% "based on the nature of the symptoms of the condition 
for which disability compensation is being sought, their 
severity and duration, and their impact upon employment."  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on 
other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009).

The Board finds that VA has satisfied its duty to notify the 
Veteran.  Complete notice was sent in March 2007 and May 2008 
letters and the claim was readjudicated in June 2008, August 
2008, and June 2009 supplemental statements of the case.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  
Moreover, the record shows that the Veteran was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  

The Board also finds that VA has satisfied its duty to assist 
the Veteran in the development of the claim.  The RO has 
obtained the Veteran's VA outpatient treatment records 
through May 2009 and the evidentiary record contains private 
medical records showing treatment for his various 
disabilities through January 2010.  It appears that all 
obtainable evidence identified by the Veteran relative to his 
claim has been obtained and associated with the claims file, 
and that he has not identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  In addition, the Veteran 
was afforded VA examinations in March 2007 and June 2009.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

A disability rating of 30 percent for bilateral pes planus is 
granted, subject to the provisions governing the award of 
monetary benefits.

A disability rating greater than 10 percent for tenosynovitis 
of the left knee is denied.

A separate disability rating of 10 percent for slight lateral 
instability of the left knee due to a torn anterior cruciate 
ligament is granted as of January 5, 2007, subject to the 
provisions governing the award of monetary benefits.



____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


